Citation Nr: 0912020	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-34 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to October 
1971.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the Veteran's death. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.  

VA's duty to assist includes a duty to provide obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 69 
(1995).  At the time of his death, the Veteran was in receipt 
of a 100 percent rating for schizophrenia.  He was originally 
service-connected in January 1972, when a medical board 
determined that his schizophrenia left him unfit for active 
duty and he was temporarily retired from service.  Throughout 
the remainder of his lifetime, his rating was closely 
followed by the RO and was adjusted according to his periods 
of hospitalization and medical findings of competency and 
incompetency.  The record reflects that, throughout this time 
period, the Veteran took medications in order to stabilize 
his mental condition, more so during his periods of 
hospitalization.  The veteran died in October 2004 at the age 
of 54 due to a myocardial infarction.  The appellant contends 
that the Veteran's cause of death, cardiac arrest and 
myocardial infarction, is related to the years of medications 
he consumed in order to control his service-connected 
schizophrenia.   The representative has also argued that the 
schizophrenia resulted in smoking which contributed to the 
death.  A VA examiner has not yet opined as to whether the 
Veteran's schizophrenia or medications taken to treat it 
caused or contributed to his heart disease.  Therefore, the 
Board finds that a remand for an etiological opinion is 
necessary in order to fairly decide the merits of the 
appellant's claim.  Wallin v. West, 11 Vet. App. 509 (1998).

Additionally, in November 2005, the appellant requested 
information relating to the Veteran's service-connected 
disabilities.  There is no evidence that the RO informed the 
appellant as to the disability for which the veteran had 
established service connection, or the percentage rating 
which had been assigned.  In the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, which 
includes a claim of service connection for the cause of the 
veteran's death, the United States Court of Appeals for 
Veterans Claims (Court) has held section 5103(a) notice must 
be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 
342 (2007).  The notice should include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.  To date, VA has not provided the appellant 
with notice consistent with the Court's holding in Hupp.  
This must be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant and 
her representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
appellant's claim.  The notice should 
include (1) a statement of the conditions 
for which the veteran was service 
connected at the time of his death; (2) 
an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf. The 
letter should also request that the 
appellant provide any evidence in her 
possession that pertains to the claim.

2.  Then, arrange for a VA physician to 
review the Veteran's file and determine 
whether there was any relationship 
between the cause of the Veteran's death 
and his period of active service.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's cause of death was 
etiologically related to or aggravated by 
his period of active service.  
Specifically, the examiner should address 
whether the Veteran's cause of death, 
cardiac arrest and myocardial infarction, 
is related to the medications that he 
took for his service-connected 
schizophrenia.  The examiner should also 
comment on the contention that the 
schizophrenia caused smoking which 
resulted in the death.  The rationale for 
all opinions expressed should be 
provided.  The claims folder should be 
made available to the examiner for review 
and the examination report should note 
that review.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the 
appellant, issue a supplemental statement 
of the case and allow the appropriate 
time for response. Then, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




